United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3719
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Randolph Seth Anderson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: June 8, 2015
                              Filed: August 25, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Randolph Seth Anderson was arrested after leading Minneapolis police officers
on a 1.5-mile chase driving a stolen van. Police found a stolen handgun, drug
paraphernalia, methamphetamine, and burglary tools in the van. Anderson pleaded
guilty to one count of being an armed career criminal in possession of a firearm in
violation of 18 U.S.C. §§ 922(g) and 924(e). With a total offense level of 31 and a
category VI criminal history, his advisory guidelines sentencing range was 188 to 235
months in prison and two to five years of supervised release. By statute, the
mandatory minimum prison term was fifteen years, and the court could impose up to
five years of supervised release. See 18 U.S.C. §§ 924(e), 3583(b)(1). The district
court1 varied downward and sentenced Anderson to the mandatory minimum 180
months in prison -- as he requested -- followed by five years of supervised release.
On appeal, Anderson challenges the term of supervised release, contending that the
district court failed to consider the required statutory sentencing factors in imposing
it, and that the term is substantively unreasonable because it is excessive and
unnecessary to accomplish sentencing goals. He did not raise either objection to the
district court. We affirm.

        In determining the particular prison sentence to impose on a defendant, the
district court “shall consider” the sentencing factors set forth in 18 U.S.C. § 3553(a).
Likewise, in determining whether to impose a term of supervised release, the length
of the term, and any special conditions, the court “shall consider” the § 3553(a) factors
enumerated in 18 U.S.C. § 3583(c). Here, the district court expressly considered the
§ 3553(a) factors in determining to impose a mandatory minimum sentence of fifteen
years in prison. As in United States v. Zoran, 682 F.3d 1060, 1064-65 (8th Cir. 2012),
the court then imposed the maximum term of supervised release. “[W]e will not
sustain a procedural challenge to the district court’s discussion of the 18 U.S.C.
§ 3553(a) sentencing factors by a defendant who did not object to the adequacy of the
court’s explanation at sentencing.” United States v. Williamson, 782 F.3d 397, 399
(8th Cir. 2015).

     Anderson argues it was substantively unreasonable plain error to impose the
maximum term of supervised release after varying downward to the statutory


      1
      The Honorable Richard H. Kyle, United States District Judge, District of
Minnesota.

                                          -2-
minimum prison term. But the comparison is faulty. The district court noted that the
180-month mandatory minimum prison term is “a tough sentence,” “a long sentence.”
In arguing for the downward variance, defense counsel posited that Anderson’s
extensive criminal history – over twenty felony convictions for theft, firearm, and
drug offenses – was “mostly to fuel his drug addiction.” The district court responded
by recommending that the Bureau of Prisons place Anderson in its 500-hour Drug
Abuse Program while in prison and ordered him to participate in drug testing and a
substance abuse program while he is on supervised release. Cf. United States v.
Moore, 565 F.3d 435, 437 (8th Cir. 2009). The district court acted well within its
discretion in imposing a substantial term of supervised release in light of Anderson’s
criminal history and long-term substance abuse. See Zoran, 682 F.3d at 1064-65;
United States v. Miller, 484 F.3d 968, 971-72 (8th Cir. 2007).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-